UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-6574


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RANDY WESLEY JONES, a/k/a Shabba-J,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever, III,
Chief District Judge. (5:12-cr-00004-D-1)


Submitted:   August 18, 2016                 Decided:   August 23, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randy Wesley Jones, Appellant Pro Se.   Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Randy    Wesley    Jones     appeals      the    district      court’s       order

denying his 18 U.S.C. § 3582(c)(2) (2012) motions for sentence

reduction based on Amendment 782 to the Sentencing Guidelines.

We   have   reviewed     the    record    and    find      no     reversible     error.

Accordingly, we deny Jones’ motion for appointment of counsel

and affirm the district court’s order.                      See United States v.

Jones,   No.    5:12-cr-00004-D-1         (E.D.N.C.        Apr.    14,    2016).     We

dispense      with    oral     argument    because         the    facts    and     legal

contentions     are   adequately     presented        in    the    materials     before

this court and argument would not aid in the decisional process.



                                                                             AFFIRMED




                                          2